DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing” in line 4 of Claim 1 and “a capsule holding the substance and releasably held in the adapter” in lines 9-10 of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “closing the second opening of the capsule of the perforator” in line 19 and the limitation lacks antecedent basis. The examiner believes that the “second opening of the capsule” is intended to refer to the second opening of the housing and for the purpose of examination, the limitation above is assumed to refer to the second opening of the housing. Clarification is respectfully requested.
Claim 6 recites the limitation “the cap” in line 3. There is insufficient antecedent basis for the limitation. For the purpose of examination, “the cap” is assumed to be “a cap of the closure container” similar to claim 2. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leoncavallo (US 6,305,576).

1: Leoncavallo teaches a container closure (closure shown in Figure 3) for an unclaimed container, wherein the container closure comprising: 
a housing forming a compartment (compartment between 86 and 80) adapted to hold of liquid or powdery substance; 
a mouth piece (mouthpiece located near 102, having a passage in the hole 102) having a passage;
an adapter;
a capsule holding the substance (see capsule, releasable relative to the adapter in Figure 3 below) and releasably held in the adapter;
an actuating element (90) for actuating the capsule
a perforator (perforator, interpreted as a piercer, 90) in the housing, the housing having two openings (one opening at the top of element 96, see Figure 3, and another at the bottom of the housing at 84) of which one opening is closed by a closure film (see Figure 3 below) and the other is closed by an end region of the perforator, the actuating element being operatively connected to the end region (operating element 90 connected to 86), close the second opening of the capsule (assumed to be the second opening of the housing, 86 closes the end of the capsule at its top) of the perforator, the adapter, the capsule, and the actuating element forming mutually separate components (see the adapter, housing and capsule being separate components, see Figure 3 below).

    PNG
    media_image1.png
    789
    601
    media_image1.png
    Greyscale

3: Leoncavallo teaches the claimed invention as discussed above for Claim 1 and Leoncavallo further teaches that the mouthpiece, the actuating element and the perforator are coaxial (see Figure 3-2 below).

    PNG
    media_image2.png
    870
    620
    media_image2.png
    Greyscale

5: Leoncavallo teaches the claimed invention as discussed above for Claim 1 and Leoncavallo further teaches that the actuating element and the perforator are coaxial and the mouthpiece is on a different axis (the mouthpiece is on the x-axis, while the actuating and perforator are on the y-axis, see Figure 3-3 below).

11: Leoncavallo teaches the claimed invention as discussed above for Claim 1 and Leoncavallo further teaches a capsule for use in a container closure according to claim 1 (see capsule 80, for use with the closure in claim 1).


    PNG
    media_image3.png
    870
    620
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 2, 4 and 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735